                                  1

                                  2

                                  3

                                  4

                                  5                               IN THE UNITED STATES DISTRICT COURT

                                  6                           FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  7

                                  8         JASMINE MILLER,                               Case No. 17-cv-03488-MMC
                                                          Plaintiff,                      ORDER AFFORDING DEFENDANT
                                  9
                                                                                          OPPORTUNITY TO FILE
                                                    v.                                    SUPPLEMENT TO DECLARATION
                                  10
                                                                                          RE: PLAINTIFF'S ADMINISTRATIVE
                                  11        AMAZON.COM INC.,                              MOTION TO FILE DOCUMENT
                                                                                          UNDER SEAL
                                                          Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Before the Court is plaintiff's "Administrative Motion to File Document Under Seal,"

                                  15   filed February 15, 2019, by which motion plaintiff seeks leave to file under seal an

                                  16   unredacted version of the Fourth Amended Complaint ("4AC"),1 on the ground that said

                                  17   unredacted version contains information defendant asserts is confidential.2

                                  18           Under the Local Rules of this District, where a party seeks to file under seal

                                  19   material designated confidential by another party, the submitting party must file a motion

                                  20   for a sealing order, see Civil L.R. 79-5(d)-(e), and "[w]ithin 4 days of the filing of the

                                  21   Administrative Motion to File Under Seal, the Designating Party must file a declaration

                                  22   . . . establishing that all of the designated information is sealable," see Civil L.R. 79-

                                  23   5(e)(1).

                                  24   //

                                  25

                                  26           1
                                                   A redacted version of the 4AC has been filed in the public record.
                                  27           2
                                              Plaintiff's counsel states he "has no personal knowledge as to why information in
                                  28   the [4AC] is confidential or why it should be kept under seal." (See Marron Decl. ¶ 3.)
                                  1           Here, although defendant has not filed a declaration in response to plaintiff's

                                  2    administrative motion, it appears defendant is relying on a declaration by defendant's

                                  3    counsel, filed February 5, 2019, in support of a stipulation to withdraw a prior version of

                                  4    the 4AC, which pleading, according to said declarant, contained confidential information.

                                  5    The Court next considers whether the above-referenced declaration establishes that the

                                  6    operative 4AC, which version was filed after the above-referenced 4AC was withdrawn,

                                  7    contains sealable material. See id.3

                                  8           In his declaration, counsel states the 4AC includes "information about Amazon's

                                  9    business that Amazon considers confidential, that has not been publicly disclosed, and

                                  10   that was designated as 'Confidential' before being disclosed to [p]laintiff's counsel in

                                  11   discovery in another litigation pursuant to the terms of a Protective Order." (See

                                  12   Battenfeld Decl. ¶ 3.) Further, according to said declarant, public disclosure of the
Northern District of California
 United States District Court




                                  13   subject information would "enable Amazon's competitors to imitate or possibly exploit

                                  14   [such] information" (see id. ¶ 9), "would substantially undermine Amazon's ability to

                                  15   compete in the market" (see id. ¶ 10), and "could place Amazon at a serious competitive

                                  16   disadvantage" (see id.)

                                  17          A party seeking to seal a "judicial record," such as portions of a complaint, "must

                                  18   articulate compelling reasons supported by specific fact[s] . . . that outweigh the general

                                  19   history of access and the public policies favoring disclosure, such as the public interest in

                                  20   understanding the judicial process." See Kamakana v. City and County of Honolulu, 447

                                  21   F.3d 1172, 1178-79 (9th Cir. 2006) (internal quotations, alteration and citations omitted);

                                  22   see also, e.g., Delphix Corp. v. Actifio, Inc., 2014 WL 4145520, at *2 (N.D. Cal. August

                                  23   20, 2014) (considering whether movant established "sufficiently compelling reasons" to

                                  24   seal portions of proposed amended complaint). A showing that consists of "conclusory

                                  25   statements about the content of the documents – that they are confidential and that, in

                                  26
                                  27          3
                                              The version of the 4AC that was withdrawn and the operative version of the 4AC
                                  28   are materially indistinguishable.

                                                                                     2
                                  1    general, their production [to the public] would hinder [the designating party's] future

                                  2    operations" – is insufficient to establish the requisite "compelling reasons." See

                                  3    Kamakana, 447 F.3d at 1182; see also Oliner v. Kontrabecki, 745 F.3d 1024, 1026-27

                                  4    (9th Cir. 2014) (holding "conclusory statement that publication of the [court document] will

                                  5    injure the [designating party] in the industry and local community falls woefully short of

                                  6    the kind of showing which raises even an arguable issue as to whether it may be kept

                                  7    under seal") (internal quotation and citation omitted).

                                  8           Here, the declaration on which defendant relies consists of general, conclusory

                                  9    statements, and, consequently, is insufficient to establish that any portion of the 4AC is

                                  10   properly filed under seal.4 Moreover, defendant's designations appear overbroad, as

                                  11   some of the information designated confidential is publicly available in prior versions of

                                  12   the complaint or in portions of the current version that have filed in the public record.
Northern District of California
 United States District Court




                                  13   (Compare Third Amended Complaint at 15:18-27 with 4AC at 38:25-26; 4AC at 9:4-8 with

                                  14   4AC at 18:20-23; 4AC at 2:18-19 with 4AC at 32:12);5 see Kamakana, 447 F.3d at 1184

                                  15   (affirming district court's decision denying request to seal portions of document that were

                                  16   "already publicly available").

                                  17          Under the circumstances, rather than deny the motion at this time, the Court will

                                  18   afford defendant an opportunity to supplement its showing. Defendant's supplement, if

                                  19   any, shall be filed no later than March 4, 2019.

                                  20          IT IS SO ORDERED.

                                  21

                                  22   Dated: February 26, 2019.
                                                                                                  MAXINE M. CHESNEY
                                  23                                                              United States District Judge
                                  24

                                  25          4
                                               Defendant's disclosure of the information under the terms of a protective order is
                                  26   not, by itself, sufficient to establish sealability. See Civil L.R. 79-5(d)(1)(A); see also Civil
                                       L.R. 79-5(e)(1).
                                  27          5
                                                The above examples are intended to be illustrative rather than a comprehensive
                                  28   listing of all such instances.

                                                                                       3
